— Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order of Supreme Court validating the designating petition of respondent Zeplowitz. The court found, as did the Board of Elections, that the description of the office as "Council Member” sufficiently informed signers of the petition which office the designee was seeking. We agree.
The description in the petition need only be "sufficiently informative * * * so as to preclude any reasonable probability of confusing or deceiving the signers, voters or board of elections” (Matter of Donnelly v McNab, 83 AD2d 896, lv denied 54 NY2d 603; see also, Matter of Liepshutz v Palmateer, 112 AD2d 1101, affd on other grounds 65 NY2d 965). The designation of "Council Member” is merely a gender-neutral description of the office of "councilman” and does not confuse or deceive the signers of a petition, voters or Board of Elections. (Appeal from Order of Supreme Court, Erie County, Sedita, J. — Election Law.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ. (Order entered Aug. 22,1991.)